DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 12/10/2021.
Claim(s) 15-16, 19-22, 26-28, 30 is/are amended.	
Claim(s) 15-33 is/are pending in this Office Action.
Priority
As stated in the non-final rejection mailed 11/24/2021, hereafter referred to as the non-final rejection, applicant has not filed a certified copy of the DE 10 2017 218 446.9 application as required by 37 CFR 1.55 to claim foreign priority based on the application filed in Germany on 10/16/2017. 
Drawings/ Specification




Specification corrections have been approved. Objections to the drawings and specification of the non-final rejection regarding the reference characters 147, 149, 153, 155 have been removed.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. 






The abstract of the disclosure is objected to because it is greater than 150 words. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the In this case, the reference numbers and characters recited in the abstract make the abstract not as concise as the disclosure permits (i.e., they reference characters are not needed to assist readers in deciding whether there is a need for consulting the full patent text for details). Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim corrections have been approved. Objections of the non-final rejection have been removed.
Claim Rejections - 35 USC § 112

Applicant’s amendments and arguments to overcome 35 USC 112(b) rejections of the non-final rejection have been approved except for the maintained rejections restated below. See Response to Arguments sections of this Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim(s) 15-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 28 recite the limitations "at least one of the respective load profiles" in lines 8-9 and line 9, respectively.  There is insufficient antecedent basis for “the respective load profiles” in each claim. Applicant recites “assigning a respective load profile to a respective mode of operation” and wherein the vehicle includes “different modes of operation for bringing the motor vehicle to a do not recite “load profiles” prior to lines 8-9 and line 9 of claims 15 and 28, respectively, and load profiles are not inherent of the “different modes of operation...”. The examiner suggests amending the “assigning…” step to recite that each mode of operation (of the different modes of operation) is assigned a respective load profile. 
Claims 16-27, 29-33 are rejected due to their dependency on a rejected base claim.	
Allowable Subject Matter



Claims 15-33 would be allowable if rewritten to overcome the 35 USC 112(b) rejections of this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the Applicant's claimed invention, including, and in combination with other recited limitations, a device and a method for monitoring a motor vehicle including an automated driving function, including different modes of operation for bringing the motor vehicle to a standstill, and assigning a respective load profile to a respective mode of operation, which usually occurs in this mode of operation upon activation of at least one consumer which is able to bring the vehicle to a standstill, wherein at least one energy store is able to supply the at least one consumer.
The closest prior art of record includes the following:
	
Regarding claims 15 and 28, as far as they are definite, Jezierski (US 2017/0063125 A1) teaches a device and associated method, said device comprising: 
a monitoring apparatus (“controller 200”, Fig. 2) configured to perform a method (“method 500”, Fig. 7), said method comprising: 
assigning a respective load profile (“load profile 400”, Fig. 6) to a respective mode of operation (“high energy events 402 and high power events 404”, Fig. 6)
(“The power system 100 can also include a controller 200 that is configured to monitor and/or control various aspects of the power system 100 as shown in FIGS. 1 and 2. For example, the controller 200 can be configured to control power distribution of the energy storage system in response to a power demand according to example aspects of the present disclosure discussed herein.”, para. 0031, “FIG. 6 depicts a plot of an example load profile 400 associated with a power demand according to example embodiments of the present disclosure. Load profile 400 can specify one or more amounts of power to be delivered by an energy storage system, and a duration for which to deliver the one or more amounts of power. Load profile 400 can include high energy events 402 and high power events 404.”, para. 0040, “At (502), method (500) can include receiving data indicative of a load profile associated with an energy storage system.”, para. 0049), 
wherein the mode of operation comprises activation of at least one consumer (“DC bus 125”, Fig. 1), wherein at least one energy store (“battery energy storage devices”, “The power system 100 can include a battery energy storage system (BESS) 110. The BESS 110 can include one or more battery energy storage devices, such battery cells or battery packs”, para. 0026, is able to supply the at least one consumer (“The BESS 110 can be coupled to DC to DC converters 120. In particular, each battery energy storage device can be coupled to a DC to DC converter 120. Each DC to DC converter 120 can be a buck converter, boost converter, or buck/boost converter. Each DC to DC converter 120 can convert a DC voltage at the DC bus 125 to a suitable DC voltage for providing power to or receiving power from the BESS 110.”, para. 0028)
predicting, via at least one battery sensor (“one or more current, voltage, and/or temperature sensors”, see para. 0022 citation below), at least one characteristic variable (“one or more operating characteristics”, see para. 0050 citation below) of the energy store as a function of at least one load profile (“At (504), method (500) can include determining one or more time windows within the specified duration when the load profile is associated with a high energy event and one or more time windows during the duration when the load profile is associated with a high power event…a high energy event can correspond to a time window when the amount of energy required to meet the load profile is greater than an energy threshold. The power threshold and/or energy threshold can be determined based at least in part on one or more operating characteristics of the energy storage elements in the energy storage system. For instance, the one or more operating characteristics can include energy density, power density, and/or sustained charge or discharge rate associated with the energy storage elements.”, para. 0050, “The operating parameters can be determined at least in part by one or more current, voltage, and/or temperature sensors configured to monitor one or more signals associated with the energy storage system.”, para. 0022); and 
wherein the mode of operation associated with the load profile and/or the automated driving function to be unblocked, blocked, disregarded, or adapted as a function of the predicted characteristic variable (“At (506), method (500) can include determining whether the energy storage system is currently within a time window associated with a high energy event. If the energy storage system is in a time window associated with a high energy event, method (500) can include controlling the energy storage elements of the first type to deliver more power relative to the energy storage elements of the second type (508).”, para. 0051). 

Stemmer (US 2017/0008401 A1) teaches a device and a method for monitoring a motor vehicle including an automated driving function (“vehicle 1”, Fig. 1-2, “the vehicle that has been controlled up to that point semi-autonomously.”, see para. 0022 citation below, “Modern motor vehicles already allow semi-autonomous driving, thus driving in which the driver is at least in part no longer involved in the motor vehicle guidance. Development increasingly is aimed in a direction of relieving the driver as much as possible towards piloted, respectively predominantly autonomous driving.”, para. 0004), (“emergency stop or state of emergency operation”, see para. 0022 citation below), said device comprising: 
a monitoring apparatus (“control device 10”, Fig. 1-2) configured to perform the method (“In the exemplary embodiment shown here, provision is made for two electric motors 9 on two of the wheels 7, for example the front wheels, which electric motors can be activated via a common control device 10.”, para. 0020), said method comprising: 
a mode of operation (“emergency stop or state of emergency operation”, see para. 0022 citation below) comprising activation of at least one consumer (“at least one actuator”, see para. 0025 citation below) which is capable of bringing the vehicle to a standstill (“brought to a standstill”, see para. 0022 citation below, and “The vehicle can thus be slowed down even faster.”, see para. 0025 citation below), wherein at least one energy store (energy supply of the “electric motor 9”, “electric motor 9” seen in Fig. 1-2) is able to supply the at least one consumer (“In the exemplary embodiment shown here, provision is made for two electric motors 9 on two of the wheels 7, for example the front wheels, which electric motors can be activated via a common control device 10. The electric motors 9 involve, for example, wheel-hub motors which provide traction in the vehicle which is designed here as electric vehicle.”, para. 0020)
(“Further provided is an electronic parking brake device 12, which includes a control device 13 and brake means 14 associated in the shown example to the two rear wheels 7 and including at least one actuator, which can be activated by the control device 13 and acts for example on the brake 6, or operates an own brake element. The control device 10 communicates with the control device 13. When detecting any kind of fault within the brake system 2, the electric motor 9 is switched to regenerative deceleration mode and the control device 10 sends at the same time a signal to the control device 13, which then additionally operates and activates the brake devices 14 so that deceleration is effected not only via the electric motor 9 but also via the parking brake device 12. The vehicle can thus be slowed down even faster.”, para. 0025); and
wherein the mode of operation and/or the automated driving function are unblocked, blocked, disregarded, or adapted (“the electric motors 9 apply a deceleration torque”, see para. 0022 citation below)
(“As soon as the ESC block 8 or the control device 10 detects any type of malfunction of one of the components of the brake system 2, or in case of the ESC block 8 one of its components, such as for example a valve or the like, the two electric motors 9 are immediately addressed by the control device 10, which receives this respective fault signal, to switch immediately to a regenerative mode. In this regenerative mode, the electric motors 9 apply a deceleration torque, causing the vehicle 1 to slow down. The vehicle 1 may hereby be brought to a standstill. Intervention by the driver of any kind is not required, rather the system spontaneously switches to this emergency stop or state of emergency operation and slows down the vehicle that has been controlled up to that point semi-autonomously. The driver receives a take-over request which prompts him to assume vehicle control again. This automatically induced, deceleration to switch the electric motor 9 into regenerative mode provides the driver with enough time to assume control, while the vehicle is actively slowed down at the same time to ensure the “fail-operational” mode.”, para. 0022).

Further, Kagawa (US 6,211,681 B1) teaches an apparatus for diagnosing an electric power source while power is supplied to a load device from the power source comprising:
a device and a method for monitoring a motor vehicle (“The power source monitoring apparatus is installed on an automotive vehicle”, C28, lines 36-37) including an automated driving function, said device comprising: 
(“power source monitoring apparatus 10”, Fig. 1) configured to perform the method (“there is illustrated the abnormality handling routine, which is also repeatedly executed”, C37, lines 31-32, Fig. 12, “The control portion 72 is principally constituted by a computer 100 incorporating a CPU, a ROM and a RAM. The computer [110] is operated with an electric power supplied from the auxiliary battery 42. The ROM indicated above stores various control routines such as a voltage regulating routine and a self-diagnostic routine”, C30, line 67-C31, line 6), said method comprising: 
predicting, via at least one battery sensor (“detector 70”, Fig. 1), at least one characteristic variable (“diagnostic routine, see C37, lines 33-36 citation below and Fig. 7) of an energy store (“auxiliary battery 42”, Fig. 3) as a function of at least one load profile (“Each cycle of execution of this routine is initiated with step S21 to determine whether the diagnostic routine has revealed that the auxiliary battery 42 is in the deteriorated state, according to the diagnostic routine”, C37, lines 33-36, “the above-indicated detector 70 is arranged to detect an amount of an electric current applied from the voltage regulating device 60 to the load device 30, and applies a signal indicative of the detected amount of electric current to the I/O interface 74. The amount of electric current detected by the detector 70 does not necessarily represent an electric current ("load current") flowing through the load device 30, which represents a load acting on the load device 30, since the electric current may be supplied from the voltage regulating device 60 to both the load device 30 and the auxiliary battery 42, and since the load device 30 may be supplied with electric currents from both the voltage regulating device 70 and the auxiliary battery 42”, C), wherein at least one energy store  is able to supply at least one consumer (“load device 30”, Fig. 1, The load device 30 includes a plurality of loads 50 (electrically operated devices) and a selector switch device 52”, C29, lines 2-4); and
wherein the load profile is unblocked, blocked, disregarded or adapted as a function of the predicted characteristic variable of the energy store (“Step S23 is followed by step S24 wherein the CURRENT LIMITING signal indicated above is generated for limiting the maximum permissible amount of electric current to be applied to the selected loads 50. Steps S23 and S24 cooperate to prevent a total amount of consumption of the electric current by the loads 50 from exceeding the maximum permissible amount of electric current of the main power source 40”, C7, lines 50-57).

Jezierski does not explicitly teach wherein the device and associated method are for monitoring a motor vehicle including an automated driving function, including different modes of operation for bringing the motor vehicle to a standstill, nor
wherein the assigned load profile occurs upon activation of the at least one consumer which is capable of bringing the vehicle to a standstill.

Stemmer does not explicitly teach wherein the motor vehicle includes different modes of operation for bringing the motor vehicle to a standstill, 
assigning a respective load profile to a respective mode of operation, nor
predicting at least one characteristic variable of the energy store as a function of at least one of the respective load profiles

Kagawa does not explicitly teach wherein the motor vehicle includes an automated driving function, and includes different modes of operation for bringing the motor vehicle to a standstill, 
assigning a respective load profile to a respective mode of operation, which occurs upon activation of at least one consumer which is able to bring the vehicle to a standstill, nor
wherein the mode of operation and/or the automated driving function is unblocked, blocked, disregarded or adapted.


Further, It would not have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jezierski, Stemmer, and Kagawa to achieve the inventions as claimed. The examiner could not find prior art alone, or in combination to teach all of the limitations of the independent claims. Thus, the claims overcome the prior art of record. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments, pg. 9, filed 12/10/2021 in regards to the 35 USC 112(b) relative term rejections to claims 25 and 33 have been fully considered and are persuasive. The rejections have been removed. 
Applicant’s amendments, as pointed to in Applicant's arguments, pg. 9, filed 12/10/2021 in regards to the 35 USC 112(b) rejections to claims 15 and 28, regarding antecedence for “the load profiles” as described in the non-final rejection, do not overcome the rejections. The rejections have been maintained, see 35 USC 112(b) section of this Office action. 
Applicant's arguments, pg. 10, filed 12/10/2021 in regards to the 35 USC 103 prior art rejections to claims 15-33 have been fully considered and are persuasive. The rejections have been removed. 
Conclusion	
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665